 Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 1 of 12 PageID #: 96




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

INTERNATIONAL SECURITY, LLC,                 )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 20-1514 (MN)
                                             )
DANA M. BERRY and S. BENJAMIN                )
PARSONS,                                     )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION

James S. Green, Jr., Jared T. Green, SEITZ, VAN OGTROP & GREEN, P.A., Wilmington, DE –
attorneys for Plaintiff

Joseph C. Handlon, Deputy Attorney General, STATE OF DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, DE – attorneys for Defendants




June 17, 2021
Wilmington, Delaware
     Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 2 of 12 PageID #: 97




NOREIKA, U.S. DISTRICT JUDGE:

         Presently before the Court is the motion of Defendants Dana M. Berry (“Berry”) and

S. Benjamin Parsons (“Parsons”) (collectively, “Defendants”) to dismiss the Complaint for failure

to state a claim on the grounds that (1) Plaintiff International Security, LLC (“Plaintiff” or

“International Security”) does not plausibly allege a due process claim under 42 U.S.C. § 1983

and (2) Plaintiff’s state-law claim is barred by qualified immunity and the State Tort Claims Act.

(See D.I. 3). For the reasons set forth below, Defendants’ motion is GRANTED.

I.       BACKGROUND

         Plaintiff International Security is a Delaware limited liability company that operates as a

private security agency. (See Compl. ¶ 1). 1 According to the Complaint, International Security

has been duly licensed to provide private security pursuant to the Private Investigators and Private

Security Agencies Act at all times relevant to this case except for a period between March 5, 2020

and April 3, 2020. (Id.). Defendant Berry is a Delaware State Police sergeant who was the

supervisor of the Professional Licensing Section at all times relevant to the present action. (Id.

¶ 2). Defendant Parsons is a Delaware State Police captain who was the Director of the Delaware

State Police Bureau of Investigation at all times relevant to the present action. (Id. ¶ 3).

         As of March 5, 2020, International Security had contracts to provide private security

services to at least Luther Senior Services, Inc., the Wilmington Housing Authority, and SoFi.

(Compl. ¶¶ 5-6). On March 5, 2020, Defendant Berry informed Alfred Izquierdo – the president

of International Security – that she had learned that International Security was employing security




1
         The Complaint and its Exhibit A are attached to the Notice of Removal and appear at D.I.
         1-1 from pages 6 to 13. Although the Court prefers citations to D.I. numbers, doing so
         here makes it difficult to cite to paragraph numbers. As such, the Court cites to the
         shorthand “Compl.”


                                                  1
  Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 3 of 12 PageID #: 98




officers that were not properly licensed. (Id. ¶ 7). According to the Complaint, Izquierdo requested

that information in writing so that he could consult with an attorney but, instead of providing the

information, Defendants Berry and Parsons “unilaterally determined, without a hearing” to

immediately suspend International Security’s license. (Id. ¶¶ 8-9; see also id. at Ex. A (Parsons’s

letter notifying International Security of emergency suspension of its license to provide private

security)). The Complaint alleges that no emergency existed sufficient to permit the immediate

suspension of International Security’s license. (Id. ¶ 14). The next day, on March 6, 2020, Berry

apparently traveled to SoFi offices in Claymont and to Luther Towers I & II and demanded that

all International Security private officers leave the buildings immediately. (Id. ¶¶ 10-11). The

Complaint also alleges that “Berry, or Parsons, or someone acting on their behalves and under

their direction” notified the Wilmington Housing Authority that International Security was not

licensed and, as a result, its security personnel were required to leave the premises. (Id. ¶ 12).

Because of the suspension of International Security’s license, SoFi, Lutheran Senior Services, Inc.,

and Wilmington Housing Authority apparently cancelled their contracts with International

Security. (Id. ¶ 13).

       On September 29, 2020, International Security filed the present action in Superior Court

for the State of Delaware, alleging that Defendants Berry and Parsons tortiously (and in bad faith)

interfered with International Security’s private security contracts with SoFi, Lutheran Senior

Services, Inc., and the Wilmington Housing Authority and, further, that Defendants deprived

International Security of certain rights secured by the Constitution and the laws of the United States

under 42 U.S.C. § 1983. (See generally Compl.). In particular, as to the § 1983 claim, the

Complaint alleges that Defendants deprived International Security of “its Constitutional right to

contract, to engage in the occupations of life, and to earn a living.” (Id. ¶¶ 27-28).




                                                  2
  Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 4 of 12 PageID #: 99




       On November 10, 2020, Defendants filed a notice of removal of this case to federal court.

(See D.I. 1). Then, on November 13, 2020, Defendants filed the present motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that the Complaint fails to plausibly

allege a constitutional violation under § 1983. (See D.I. 3 & 4; see also D.I. 4 at 7-15). Defendants

also seek dismissal of the tortious interference claim because Defendants’ actions were a valid

exercise of the State’s police power and because International Security failed to exhaust its

administrative remedies. (See D.I. 4 at 15-17).

II.    LEGAL STANDARDS

       In ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded

factual allegations in the complaint as true and view them in the light most favorable to the

plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). The Court is not, however, required to accept as

true bald assertions, unsupported conclusions or unwarranted inferences. See Mason v. Delaware

(J.P. Court), No. 15-1191-LPS, 2018 WL 4404067, at *3 (D. Del. Sept. 17, 2018); see also Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Dismissal under Rule 12(b)(6) is

only appropriate if a complaint does not contain “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). This plausibility standard obligates a plaintiff to

provide “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action.” Twombly, 550 U.S. at 555. Instead, the pleadings must provide sufficient factual

allegations to allow the Court to “draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 506 U.S. at 678.




                                                  3
    Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 5 of 12 PageID #: 100




III.    DISCUSSION

        A.      Plaintiff’s Due Process Claim Under § 1983

        The Complaint alleges that Defendants Berry and Parsons deprived Plaintiff of its

“Constitutional right to contract, to engage in the occupations of life, and to earn a living.” (Compl.

¶ 28). The crux of Plaintiff’s claim under § 1983 seems to be that the temporary suspension 2 of

Plaintiff’s private security license violated its due process rights guaranteed by the Fourteenth

Amendment. Claims under the Fourteenth Amendment may be either substantive or procedural

due process claims. See Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 139 (3d Cir. 2000)

(“[O]n its face this constitutional provision speaks to the adequacy of state procedures, [but] the

Supreme Court has held that the clause also has a substantive component.”). Although not clear

from the pleading, it appears from the briefing that Plaintiff’s claim is limited to a violation of

procedural due process rights. (See D.I. 9 at 2 n.2 (Defendants’ reply brief noting that Plaintiff

only defended procedural due process); see also D.I. 7 (Plaintiff’s answering brief silent as to

substantive due process)). Defendants argue that dismissal is warranted here because Plaintiff fails

to identify the “specific constitutional right” at issue in this case and, further, because Plaintiff has

not adequately pleaded a procedural due process claim. (D.I. 4 at 7-12). Additionally, Defendants

argue that, to the extent Plaintiff is suing them in their individual capacities, any claim for damages

is barred by qualified immunity. 3 (Id. at 13-15).


2
        Although outside the pleading and not used in reaching a decision here, Defendants point
        out that emergency suspension has been lifted after the parties discussed the matter. (D.I. 4
        at 6 n.8). The Complaint itself also suggests as much – i.e., that Plaintiff is only seeking
        monetary damages indicates to the Court that Plaintiff’s license has been reinstated.
3
        In its answering brief, Plaintiff never addresses this point – i.e., whether Defendants are
        being sued in their individual capacities. The Court assumes that they are. See, e.g., Kade
        v. Workie, 238 F. Supp. 3d 625, 631 (D. Del. 2017) (assertion of intentional tort claims and
        seeking of punitive damages “strongly suggests” defendant being sued in individual
        capacity).


                                                   4
 Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 6 of 12 PageID #: 101




       “To state a § 1983 claim, a plaintiff must demonstrate the defendant, acting under color of

state law, deprived him or her of a right secured by the Constitution or the laws of the United

States.” Kaucher v. Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 49-50 (1999); Mark v. Borough of Hatboro, 51 F.3d 1137, 1141

(3d Cir. 1995)); accord L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 241 (3d Cir. 2016); see also

Kedra v. Schroeter, 876 F.3d 424, 436 n.6 (3d Cir. 2017) (acknowledging this requirement).

Moreover, to prevail on a procedural due process claim under § 1983, a plaintiff must demonstrate:

(1) deprivation of an individual interest in “life, liberty, or property” under the Fourteenth

Amendment and (2) a failure to provide “due process of law.” Hill v. Borough of Kutztown,

455 F.3d 225, 234-35 (3d Cir. 2006). “The first step in analyzing a procedural due process claim

is to determine whether the asserted individual interests are encompassed within the Fourteenth

Amendment’s protection of life, liberty, or property.” Thomas v. Town of Hammonton, 351 F.3d

108, 113 (3d Cir. 2003) (cleaned up); see also Cty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5

(1998) (a court must first determine “the exact contours of the underlying right said to have been

violated” and “whether the plaintiff has alleged a deprivation of a constitutional right at all”).

       In their opening brief, Defendants argue that Plaintiff has not adequately identified the

constitutional right violated here, noting that the Complaint cites no provision of the Constitution.

(D.I. 4 at 7). Plaintiff responds that the constitutional right purportedly at issue is Plaintiff’s

“property right in its business.” (D.I. 7 at 7). In their reply, Defendants do not respond to this

argument or otherwise contest that a property right in a business may be a constitutionally

protected right. See S. Allegheny Pittsburgh Rest. Enterprises, LLC v. City of Pittsburgh, 806 F.

App’x 134, 139 (3d Cir. 2020) (“[A] business is an established property right entitled to protection

under the Fourteenth Amendment.” (quoting College Sav. Bank v. Florida Prepaid Postsecondary




                                                  5
    Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 7 of 12 PageID #: 102




Edu. Expense Bd., 131 F.3d 353, 361 (3d Cir. 1997))). Because it is apparently undisputed (and

supported by Third Circuit law), the Court assumes that the constitutional right at issue in

Plaintiff’s due process claim is Plaintiff’s property right in its private security business.

        Turning to the second part of the inquiry, the Court must determine whether Plaintiff was

deprived of a constitutional right without due process of law. “In order to state a claim for failure

to provide due process, a plaintiff must have taken advantage of the processes that are available to

him or her, unless those processes are unavailable or patently inadequate.” Alvin v. Suzuki,

227 F.3d 107, 116 (3d Cir. 2000). “[A] procedural due process violation cannot have occurred

when the governmental actor provides apparently adequate procedural remedies and the plaintiff

has not availed himself of those remedies.” Alvin, 227 F.3d at 116. Here, it is necessary to examine

the relevant statute to determine whether procedural remedies were available to Plaintiff.

        As Plaintiff alleges in its complaint, the Delaware law at issue here is the Private

Investigators and Private Security Agencies Act, 24 Del. C. § 1301 et seq. (“the Private Security

Agencies Act” or “the Act”). (See, e.g., Compl. ¶¶ 1 & 5). That statute and the associated

regulations 4 set forth the requirements and procedures for licensing entities and persons that wish

to provide, inter alia, private security services in Delaware. In particular, the Private Security

Agencies Act requires any private security agency and its employed guards to be licensed under

the Act. See 24 Del. C. § 1313(a); see also id. §§ 1314 & 1318. The Board of Examiners of

Private Investigative, Private Security and Armored Car Agencies (“the Board”) is responsible for

determining the qualifications of private security agencies and private security guards and has the

power to deny, suspend or revoke any application or license. See id. §§ 1305(a), (c) & (d). When




4
        See 24 Del. C. § 1305 (Delaware Board of Examiners of Private Investigative, Private
        Security and Armored Car Agencies has the power to promulgate regulations).


                                                   6
 Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 8 of 12 PageID #: 103




issued, the licenses are provided by the Delaware State Police Professional Licensing Section (“the

Licensing Section”). Id. § 1313(a); see also id. § 1302(23). The Licensing Section also has the

power to investigate any violations of the Act (or accompanying regulations), to coordinate

hearings regarding license suspensions and revocations and to issue emergency suspensions. Id.

§§ 1306-08. The Act provides that emergency suspensions may be issued with or without notice

or hearing “upon a finding that an emergency exists that requires immediate action to protect the

health and safety of the public.” Id. § 1308. In that situation, the affected licensee must be given

a hearing within thirty to ninety days if one is requested. Id. This emergency suspension scenario

is at the heart of this case – Defendants argue that an emergency existed and Plaintiff argues the

opposite.

       In the Complaint, Plaintiff alleges without any factual support that “[a]t no time on

March 5, 2020, or thereafter, did an emergency exist . . . that required immediate action to protect

the health and safety of the public.” (Compl. ¶ 14). This allegation stands in contrast to the letter

that Plaintiff received from Defendant Parsons regarding an emergency suspension of Plaintiff’s

license with instructions on a right to a hearing (and how to request such a hearing). Importantly,

this letter is attached to the Complaint. (Compl., Ex. A (“Subject: Class C Private Investigative

and Private Security Agency Emergency Suspension International Security License #09-134-C”)).

In the Court’s view, Plaintiff’s allegation that no emergency existed is simply a bald assertion that

parrots the language of the Private Security Agencies Act. That is, Plaintiff conclusorily asserts

that no emergency existed so as to show that the “emergency suspension” conditions of the Act

were not met. And critically, Plaintiff never alleges that its private security guards were properly

licensed at the time Defendants suspended Plaintiff’s license and removed guards from several




                                                 7
    Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 9 of 12 PageID #: 104




premises. 5 Without more, the Court would be making an unreasonable inference in concluding

that no emergency existed based on Plaintiff’s bare allegation when (1) Defendant Parsons

referenced an emergency suspension in his letter and (2) common sense suggests that using

unlicensed private security guards could pose an emergency threat to public health or safety.

        With an emergency suspension, 6 Plaintiff was required to follow the procedures set forth

in § 1308 of the Act. See 24 Del. C. § 1308(b). As evidenced by the Complaint, Plaintiff was

informed of its procedural remedies in the letter from Defendant Parsons. (Compl., Ex. A). Yet

the Complaint is silent as to whether Plaintiff availed itself of these procedural remedies. Plaintiff

never alleges it attempted to obtain a hearing regarding the emergency suspension and was refused

or that the procedures provided by the Act were patently inadequate. That the remedies here are

post-deprivation for a temporary suspension does not mean that Plaintiff was necessarily deprived

of due process. See, e.g., In re SimmsParris, 448 F. App’x 268, 271 (3d Cir. 2011) (“An interim

suspension of a professional license pending final disposition does not require a pre-suspension

hearing.”). Because the Court cannot reasonably infer that Plaintiff attempted to use the procedural

remedies available under the Act, Plaintiff’s procedural due process claim must fail. See Evans-

Sampson v. Pennsylvania Dep’t of Hum. Servs., 838 F. App’x 712, 716 (3d Cir. 2020) (“In order

to state a claim for failure to provide due process, a litigant must also have used any procedures



5
        It seems beyond dispute that use of unlicensed security guards is a violation of the Act.
        24 Del. C. § 1313(a).
6
        The Complaint also shows that Defendant Berry contacted Plaintiff’s president upon first
        hearing that Plaintiff was using unlicensed security guards to provide private security
        services. (Compl. ¶ 7). Instead of cooperating with Berry or providing proof of licensure,
        Plaintiff’s president requested that Berry provide the same information in writing so he
        could consult an attorney. (Id. ¶ 8). It would be somewhat nonsensical for Plaintiff to be
        able to refuse to cooperate, create an emergency situation by delaying information-
        gathering, and then complain that no emergency existed sufficient to allow a temporary
        suspension like the one here.


                                                  8
Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 10 of 12 PageID #: 105




available to challenge the deprivation, unless they were unavailable or inadequate.”); see also

Zinermon v. Burch, 494 U.S. 113, 126 (1990) (“The constitutional violation actionable under

§ 1983 is not complete when the deprivation occurs; it is not complete unless and until the State

fails to provide due process.”). Plaintiff has failed to state a procedural due process claim and the

§ 1983 claim will be dismissed. 7

         Because Plaintiff is only seeking damages, Defendants also argue that dismissal is

warranted because they are protected in their individual capacities by qualified immunity.

(See D.I. 4 at 13-15; see also D.I. 9 at 4-5). To survive a claim of qualified immunity, a plaintiff

must show “(1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.” Mirabella v. Villard, 853 F.3d 641,

648 (3d Cir. 2017) (cleaned up). Courts have discretion in determining which of the two prongs

in the qualified immunity test to resolve first. See Santini v. Fuentes, 795 F.3d 410, 418 (3d Cir.

2015).    In its response to Defendants’ qualified immunity arguments, Plaintiff argues that

Defendants violated Plaintiff’s “clearly established rights” to contract, to engage in common

occupations and to earn a living. (See D.I. 7 at 10-11). Plaintiff seemed to suggest in defending

the due process claim that those rights relate to the property right in Plaintiff’s business. (Id. at

7). 8 As related to the property right in his business, the Court has already determined that Plaintiff

failed to adequately allege a procedural due process violation here, thereby rendering it is



7
         The Court would reach the same conclusion if the constitutional right at issue was a right
         “to contract, to engage in the common occupations of life, [or] to earn a living,” as recited
         in the Complaint. (Compl. ¶¶ 27-28). The Court would still be unable to conclude that
         Plaintiff availed itself of the procedural remedies under the Act.
8
         The Complaint refers to Plaintiff’s constitutional right to contract, to engage in common
         occupations and to earn a living. (Compl. ¶¶ 14 & 27). It does not refer to a right in
         Plaintiff’s business. Nevertheless, the parties in their briefing did not dispute that the rights
         referenced in the Complaint describe property rights in its business.


                                                    9
Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 11 of 12 PageID #: 106




unnecessary to reach the second prong of the qualified immunity test. To the extent Plaintiff would

argue that other “constitutional rights” specifically stated in the Complaint have been violated, the

Court reaches the same conclusion on qualified immunity. The same conduct by Defendants is at

issue whether the constitutional right is Plaintiff’s property right in its business or the other

identified rights. Regardless of which right is at issue, the Court nevertheless finds that Plaintiff

has failed to adequately allege a constitutional violation because procedural remedies were

available that Plaintiff apparently failed to pursue. Defendants are protected from suit by qualified

immunity.

       B.      Plaintiff’s Claim of Tortious Interference with Contracts

       The Complaint also includes a claim against Defendants for tortious interference with

International Security’s contracts with Sofi, Lutheran Senior Services, Inc., and the Wilmington

Housing Authority. (See Compl. ¶¶ 20-25). This claim arises under state law. There is no

allegation before the Court that there is diversity of citizenship such that diversity jurisdiction may

exist over this claim. 9 Therefore, the only basis for jurisdiction over this claim is supplemental

jurisdiction under 28 U.S.C. § 1367. Because Plaintiff’s claim arising under federal law will be

dismissed, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law claim.

See 28 U.S.C. § 1367(c)(3). 10




9
       Indeed, there are no allegations whatsoever as to Defendants’ citizenship. (See Compl.
       ¶¶ 2-3).
10
       Although Plaintiff suggested in a footnote that it may seek leave to amend its Complaint at
       some unspecified future time (see D.I. 7 at 14 n.1), there is no such request pending.
       Additionally, Defendants’ assertion that amendment would be futile was only conclusory.
       (D.I. 4 at 12). Thus, the Court cannot address a potential amendment at this time. In any
       event, on the June 17, 2021 teleconference with the Court, the parties agreed that remand
       of the case is appropriate.


                                                  10
Case 1:20-cv-01514-MN Document 11 Filed 06/17/21 Page 12 of 12 PageID #: 107




IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss (D.I. 3) is GRANTED and the

Court will decline to exercise supplemental jurisdiction over the state-law claim. An appropriate

order will follow.




                                               11
